So OH DTD Nn BP W NO

bo No N wow i) No bo we) — _ —S ee —_ _— he — — —
CoO ~] ON in & ww NO ee So \O Ce ~ nN Nn & Wo bo — ©S

Case 4:20-mj-08748-N/A-DTF Document 5

MICHAEL BAILEY

United States Attorney

District of Arizona

United States Courthouse

405 W. Congress Street, Suite 4800
Tucson, Arizona 85701

Attorneys for Plaintiff

Filed 06/04/20 Page 1 of 1

ap Le
v

 

FILED
————__ LODGE
____ RECEIVED copy

  

 

   

CLERKS DISTRICT CO
ay DISTRICT OF ARIZONA
DEPUTY |

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

United States of America,
Plaintiff, .
V.
Kiano Taliafero Williams,

Defendant.

 

 

 

ZOo- FFUWSE

NOTICE OF HEARING
VIDEO DEPOSITION

PLEASE TAKE NOTICE that the video depositions of Rodrigo Sotelo-Delgado,

Javier Garcia-Rossete, Porfirio Garcia-Rossete, Javier Solis-Ceron, Alcadio Velasquez-

Fonseca, and Elizabeth Gomez-Garcia, are currently scheduled for all-day on Monday,
June 29, 2020, AND all-day on Tuesday, June 30, 2020, starting at 8:30 a.m., in Suite 4700,
Grand Jury Room, 4th Floor of the United States District Courthouse, 405 West Congress

Street, Tucson, Arizona 85701.

DATED June 4, 2020.

Copy of the foregoing served electronically or

by other means dated, June 4, 2020 to:

HSI — Cole Kynaston
U.S. Marshal’s Service
Ref. Mag. Judge -

MICHAEL BAILEY
United States Attorney

 

 
